Case 20-50069-btb   Doc 56-3   Entered 12/23/20 16:18:08   Page 1 of 3




 EXHIBIT “C”
              Case 20-50069-btb     Doc 56-3    Entered 12/23/20 16:18:08   Page 2 of 3



 1   Chapter 7 Trustee
     Christopher P. Burke                                    Electronically Filed: 12/23/20
 2   Nevada Bar No.: 004093
     trusteecburke@charter.net
 3   702 Plumas St.
     Reno, Nevada 89509
 4   (775)333-9345
 5
                            UNITED STATES BANKRUPTCY COURT
 6                                DISTRICT OF NEVADA
                                                 ***
 7
     In re:                                            Case No.: BK-20-50069-BTB
 8                                                     Chapter 7
 9   JASON ANDREW LARSEN                               DECLARATION OF KIMBERLY
     CAMI CHERRI LARSEN                                WILSON - RE: SECOND
10                                                     OBJECTION TO CLAIM OF
                                                       EXEMPTION
11
                     Debtors.                          Hearing Date: 1/20/2021
12                                                     Hearing Time: 2:00 p.m.
13            I, Kimberly Wilson (“Wilson”) declare under penalty of perjury that the
14            foregoing is true and correct:
15   1.       That I am and employee of the Chapter 7 trustee, Christopher P. Burke,
16            appointed in this bankruptcy case, filed by Jason Andrew Larsen and Cami Cherri
17            Larsen (“Larsen” or “Debtors”).
18   2.       That on December 21, 2020, I pulled up on Zillow.com property located at 1169
19            Ridgeway Drive, Oak Harbor, Washington (“Washington Property”).
20   3.       That the Larsens’ Washington property has a value of approximately $309,360
21            per Zillow.
22
23
24
25
26
27
28                                                1
          Case 20-50069-btb    Doc 56-3    Entered 12/23/20 16:18:08    Page 3 of 3



 1
 2   4.   That with the Larsens owing $106,607, there is $202,753 equity in their
 3        Washington Property.
 4        Further your affiant sayeth naught.
 5
 6        Dated this 23rd day of December 2020.
 7
          /s/ Kimberly Wilson
 8        Employee of Christopher P. Burke
          Chapter 7 Trustee
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
